— Motion, insofar as it seeks leave to appeal to the Court of Appeals, denied; and insofar as it seeks reargument, the motion granted upon the following memorandum decision:
Upon reargument, the order of this court, dated November 29, 1984 (105 AD2d 1167), affirming the order of the Supreme Court, New York County (William P. McCooe, J.), entered on April 9, 1984, is adhered to. The order appealed from properly denied appellant’s cross motion for leave to renew its prior motion to change venue to Queens County, instead of placing venue of these consolidated actions in New York County. The actions consolidated by the order at Special Term now include parties defendant who are residents of New York County.
That aspect of the instant motion seeking leave to appeal to the Court of Appeals is denied. Concur — Ross, J. P., Carro, Fein and Milonas, JJ.